Citation Nr: 1746214	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot tendonitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot tendonitis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Board remanded the claims for additional evidentiary development.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

Review of the record reflects that an additional claim for service connection for a right ankle disorder is in remand status.  That issue will be separately addressed and is not part of the current claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for increased initial ratings for service-connected right and left foot tendonitis for additional development action.  

Of record are VA evaluations of the feet dated in 2011 and 2015.  The Veteran's representative has asserted that the examination reports are inadequate as they do not adequately address the limitation of motion in the feet that results from pain.  The representative also pointed out that a private physician report in 2016 showed that the Veteran suffered from plantar fascia onto the heel which resulted in painful range of motion (ROM).  Additionally, the private examiner documented pain, swelling, stiffness, and endurance in the feet which caused limitation of walking and caused functional limitations that resulted in an inability to stand up for one hour.  

It was also pointed out that the Veteran's 10 percent foot ratings were awarded pursuant to Diagnostic Code (DC) 5024 which calls for rating the disability on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.  Based on the evidence of record, the representative argued that there was no clear picture as to the degree of limitation of motion of the feet.  

The United States Court of Appeals for Veterans Claims (Court) has held that where the evidence does not adequately evaluate the current state of the condition, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Since the time of the examinations and rating actions on this record, the Court has further held that when a DC provides for compensation based solely upon limitation of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2016) must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  Deluca v. Brown, No. 94-242 (U.S. Vet. App. Sept. 22, 1995).  As indicated above, the DC applicable to the foot disorders here is essentially based on ROM.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Such is the case here.  Additional VA examination of the feet should be obtained as directed in the remand directives below.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right and left foot tendonitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file, to include any outstanding VA medical records.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected right foot and left foot tendonitis.  

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  

All studies and tests needed to ascertain the status of the service-connected tendonitis of the bilateral feet, to include all indicated tests and studies, to include X-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.  

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected foot disorders on his activities of daily living and employability.  

The examiner should discuss all findings in terms of 
38 C.F.R. § 4.71a, DCs 5002-5284.  He or she should also discuss additional clinical findings associated with the feet made at recent exams, to include hammertoes, hallux valgus, and plantar fascial fibromatosis.  Specifically, the examiner is to note whether these or other foot conditions noted, are part and parcel of the current service-connected disorder.  Moreover, as to all foot disorders found to be service connected, the examiner should address whether such are mild, moderate, severe, or pronounced.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examiner must fully discuss range of motion, to include painful motion and whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and pain on movement, swelling, deformity, or atrophy of disuse.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

